EXHIBIT 10.5

SIXTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Sixteenth Amendment to Employment Agreement (the “Amendment”) is made and
entered into as of July 29, 2008, by and between Robert Half International Inc.
(formerly Boothe Financial Corporation), a Delaware corporation, (the
“Corporation”) and Harold M. Messmer, Jr. (the “Officer”).

WHEREAS, the Corporation and the Officer have entered into an employment
agreement, dated as of October 2, 1985, which has been amended previously (the
“Employment Agreement”).

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) and the Treasury regulations promulgated thereunder prescribe new Federal
tax rules that govern certain payments and benefits made under the Employment
Agreement.

NOW, THEREFORE, the Corporation and Officer agree that the Employment Agreement
is further amended as follows:

1. Section 2.1(d) of the Employment Agreement is hereby amended to read in its
entirety as follows:

“(d) “Termination Upon a Change in Control” shall mean a termination by Officer,
in his discretion, of Officer’s employment with Corporation within one year
following a “Change in Control” as defined in the Corporation’s Stock Incentive
Plan, as in effect on July 29, 2008, (“Option Plan”).”

2. Section 4.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:

“4.1 Severance Compensation. In the event Officer’s employment is terminated in
a Termination Other Than For Cause or a Termination Upon a Change in Control,
Officer shall be paid as severance compensation (a) the lump-sum present value
of the amount he would have received if Base Salary (at the rate payable at the
time of such termination) had been paid through the term of this Agreement and
any extensions thereof plus (b) the lump-sum present value of the amount he
would have received if a yearly bonus in an amount equal to the annual cash
bonus paid (or to be paid) to Officer with respect to the last full calendar
year completed prior to the Termination had been paid yearly over the term of
this Agreement and any extensions thereof. Such present value shall be
determined as of the date of termination and shall be based on a discount rate
equal to the interest rate on 90-day U.S. Treasury bills, as reported in the
Wall Street Journal (or similar publication), on the date of termination. To the
extent required by Section 409A, if Officer is a Specified Employee (as such
term is defined from time to time by Section 409A and the rules and regulations
thereunder), this lump sum shall be paid no earlier than (a) six months
following Separation from Service (as such term is defined from time to time by
Section 409A and the rules and regulations thereunder), or such alternate date
as future modifications or amendments to Section 409A and the rules and
regulations thereunder may specify or (b) if earlier, Officer’s date of death,
and no later than ten business days thereafter.”

3. Section 4.4 of the Employment Agreement is hereby amended to read in its
entirety as follows:

“4.4 Disability Benefits. In the event of termination of Officer’s employment by
reason of disability pursuant to Section 2.5, Corporation shall pay to Officer a
cash lump sum equal to the excess, if any, of (i) 75% of the total Base Salary
(at the rate payable at the time of termination) that would have been paid
Officer from the date of such termination through the term of this Agreement and
extensions thereof, over(ii) the total amounts received or to be received by
Officer from long-term disability insurance carried by Corporation with respect
to the period extending from the date of such termination through the term of
this Agreement and any extensions thereof. In the event of a termination of
Officer’s employment by reason of disability pursuant to Section 2.5, Officer
shall continue to participate in all plans and programs of the Corporation
referred to in Section 3.3.1 hereof to the extent that such continued
participation is possible under applicable law and the terms and provisions of
such plans and programs. To the extent required by Section 409A, if Officer is a
Specified Employee (as such term is defined from time to time by Section 409A
and the rules and regulations thereunder), this lump sum shall be paid no
earlier than (a) six months following Separation



--------------------------------------------------------------------------------

from Service (as such term is defined from time to time by Section 409A and the
rules and regulations thereunder), or such alternate date as future
modifications or amendments to Section 409A and the rules and regulations
thereunder may specify or (b) if earlier, Officer’s date of death, and no later
than ten business days thereafter. For the avoidance of doubt, to the extent
that the disability qualifies as a disability within the meaning of
Section 409A(a)(2)(C) of the Code, the six-month delay referred to in the
immediately-preceding sentence shall not apply.”

4. In all other respects, the Employment Agreement as previously amended is
hereby ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and Officer hereto have executed this
Amendment effective as of the date first written above.

 

ROBERT HALF INTERNATIONAL INC.    HAROLD M. MESSMER, JR.

By:

 

/s/    M. KEITH WADDELL        

  

/s/    HAROLD M. MESSMER, JR.        

 

M. Keith Waddell

Vice Chairman and President

  